CHRIS DANIEL 01-15-00486-CR
 9           &                 HARRIS COUNTY DISTRICT CLERK



                                                                               FILED IN
May 18, 2015                                                            1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
JANI MASELLI                                                            5/29/2015 2:13:56 PM
ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
1201 FRANKLIN, 13™ FLOOR                                                        Clerk
HOUSTON TEXAS 77002

Defendant’s Name: DEBORAH WINFIELD

Cause No: 1454262

Court:   230th
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 05/07/2015
Sentence Imposed Date: 05/07/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: JANIE MASELLI
Pauper's Oath 05/07/2015


Sincerely,



Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     TRISH MATTHEWS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                                                                      RECORDER'S MEMORANDUM


                    1201 Franklin P.O.Box 4651 Houston, Texas 772 10-465 1
                                                           Cause No.        J
                                                          THE STATE OF TEXAS
                       TX’kflfq.k \A)W\ 'fieJ1                    V.
                                                                   A/K/A/                                 *•


                          Zyo              District Court/ County Criminal Court at Law No.

                                                             Harris County, Texas


                                                              NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On      Sfall
            5            _          (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction.

 The undersigned attorney (check appropriate box):




                                                                                                                  —
                  to withdraw.
            ADVISES the court that he will CONTINUE to represent the defendant on appeal.


 Date
                cshlr                                                           Attorney (Signature)
                                                                                                         BL
   tL       K    pj In fie (rl                                                        Cf H      Q yVt -OOI L
                              Deputy                                            Telephone Number
 The defendant (check all that apply):
             REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
            appellate counsel to represent him.
            ASKS the Court to ORDER that a free record be provided to him.
            ASKS the court to set BAIL.
         Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
 Granting the requested relief.


                                         *
/Defendant (Signature)                                                          Defendant’s Printed name
                                                                                      HAY Q7 20IJ
 SWORN TO AND SUBSCRIBED BEFORE ME ON                                                            /


 By Deputy District Clerk of Harris County, Texas




 http://hedco-intranet/Criiriinal/Criminal District Courts/Felony Clerics1 Info Site/Criminal Forms/Noticc ofApperi.doc   Page 1 of 3
                                                                       06/01/06
                                                                   ORDER


         On         HAY Q7 2015                the Court conducted a hearing and FINDS that defendant / appellant

             iSjyoT indigent at this time.
           &IS indigent for the purpose of
                        employing counsel
                         paying for a clerk’s and court reporter’s record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
    (ÿ'TTounsel’s motion to withdraw is (jRANTEb / DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
                          / appellant’s motion is GRANTED and
                                                                                            (attorney’s name & bar card number)
                    is APPOINTED to represent defendant / appellant on appeal.
                    The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                    defendant / appellant.
BAIL IS:
    o/ SET at $              joO. AGO
           To CONTINUE as.preseotly set.
           DENIED and is SET at NO BOND. (Felony Only)
                          HAY 0 7 2015
DATE SIGNED:

                                                                          ILMGE PRESIDING,                                     €
                                                                                DISTRICT COURT /
                                                                          COUNTY CRIMINAL COURT AT'LAW NO.
                                                                          HARRIS COUNTY, TEXAS




                                        THE STATE        OF   TEXAS
                                                   Cause No.       l}iS_
                                                                               IN THE           DISTRICT COURT
                                                                                                                          ©
 v.                                                                           COUNTY CRIMINAL COURT AT LAW NO.
Oe,lorcS\ k/infijU, Defendant                                                 HARRIS COUNTY, TEXAS

            TRIAL COURT'S CERTIFICATION                          OF    DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
              is not a plea-bargain case, and the defendant has the right of appeal, [or]
      I I     is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
      EH      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
      I I     is a plea-bargain case, and the defendant has NO right of appeal, [or]
      I I     the defendant                          >f appeal.
                                                                                      W 0 ? 2015
                                                                           Date Signed

I have received a copy of this certification. I have alsoÿbeen informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.

                                           (iQ
/Defendant                                                                 Defendant's Counsel

MailingfAddress:       _                                                   State Bar of Texas ID number:
Telephone number:                                                          Mailing Address:

Fax number (if any):                                                      Telephone number:
                                                                          Fax number (if any):
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                                                 CLERK
                                                                                                                        9/1/2011
                                             PAUPER’S OATH ON APPEAL
CAUSE     NO.                 APPEAL CARD

                                       6                        1st
Cl
                 -w.
                       The State of Texas


     wMLkkMi
                            5-1-1*
Date Notice
Of Appeal:   _        frtf\-W(b
Presentation:                        Vol.               Pg-.

Judgment:                            Vol.               Pg-.

Judge Presiding,      md                    m
Court Reporter_       TKI6H maJHftewS
Court Reporter_
Court Reporter,

Attorney
on Trial    o\M
Attorney
                                                .
on Appeal        fp          be        Atfexm
                 Appointed        Hired,

Offense    Hi
Jury Trial             Yes        No

Punishment
Assessed   _ 6 SIW
             _
Companion Cases
(If Known)               fl|/V
                                                    i          iq


Amount of
Appeal Bond,

Appellant
Confined:              Yes      No

Date Submitted
To Appeal Section
                         OS -00- IS                     eofokr
Deputy Clerk,